DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,118923. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely a broad representation of the patented claims.
 Patented claims discloses that based on the GPS signal data, the location of the vehicle is determined and based on the location surroundings , the weather and the environment condition is also determined, patented claims further discloses the data representing passenger behavior indicating whether the passenger is a distraction to a driver of the vehicle along with calculating the risk threshold and determining whether an adverse event will happen is something missing from the current claim limitation comparing claim 1 to claim 1. Current claims the same invention omitting details from the claims which is a broader representation of the invention. Thus, the current claim would anticipate the patented invention and will not be considered as distinct invention over the patented invention.  Examiner has produced a side by side comparison below and highlighted the missing limitations from the patented claims.  

US 11,118,923
Current claims 
1. A method comprising: determining, by a computing device, a geographical location of a vehicle based on sensor data received from and sensed by a Global Positioning System (GPS) sensor, wherein the sensor data indicates the geographical location of the vehicle; determining an environment of the geographical location of the vehicle, wherein the environment comprises one or more of weather-related attributes or roadway features of the geographical location; determining vehicle attributes of the vehicle, wherein the vehicle attributes comprise one of more of a type of the vehicle, a make of the vehicle, or an age of the vehicle; based on the environment of the geographical location of the vehicle, the vehicle attributes, and data representing passenger behavior indicating whether the passenger is a distraction to a driver of the vehicle, determining a probability of an adverse event that will occur in a future; and based on a determination that the probability of the adverse event exceeds a threshold, displaying an indication that the probability of the adverse event exceeds the threshold on a live risk map.


1. A method comprising: determining, by a computing device, a geographical location of a vehicle based on data indicating the geographical location of the vehicle received from the vehicle and sensed by a vehicle sensor of the vehicle; determining an environment of the geographical location of the vehicle, wherein the environment comprises one or more of weather-related attributes or roadway features of the geographical location; determining vehicle attributes of the vehicle, wherein the vehicle attributes comprise one of more of a type of the vehicle, a maker of the vehicle, an age of the vehicle, or a condition of the vehicle; linking the environment of the geographical location of the vehicle and the vehicle attributes; and based on the linking, determining a probability of an adverse event that will occur in a future.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Medina (US 8332242 B1) in view of Hayward (US 9, 832,241)

1. Medina teaches a method comprising: determining, by a computing device, a geographical location of a vehicle based on data indicating the geographical location of the vehicle received from the vehicle and sensed by a vehicle sensor of the vehicle (col 2, lines 20-25), vehicle location is determined by the GPS which is a sensor data read from the vehicle to determine its location; 
determining an environment of the geographical location of the vehicle, wherein the environment comprises one or more of weather-related attributes or roadway features of the geographical location (col 10, lines 24-30), GPS data determines the vehicle that will traverse through the certain area or environment that is associated with the certain driving condition); 
Median teaches the telemetric data of the vehicle; however, does not specifically discloses determining vehicle attributes of the vehicle, wherein the vehicle attributes comprise one of more of a type of the vehicle, a maker of the vehicle, an age of the vehicle, or a condition of the vehicle; linking the environment of the geographical location of the vehicle and the vehicle attributes; and based on the linking, determining a probability of an adverse event that will occur in a future; 
Ansari teaches on an analogous art that various information related to the vehicle such as the condition of the various vehicle components and the failure of the part can be detected based on the sensed data from the vehicle such as brakes, oil etc, same way the modeling of the vehicle can be established based on vehicle’s condition and performance and the environment condition of the vehicle and system may provide a signal accordingly for an adverse effect (para 0089-0091); therefore it would have been obvious to ordinary skilled artisan prior to the applicant earliest priority date of this invention to provide such telemetric data to be evaluated along with road condition and weather to provide a better probabilistic driving suggestion to the users.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3666